Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of 1-16 in the reply filed on 12/30/2020 is acknowledged.
Claims 17-19 should be canceled. Correction is required.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings

	The drawings are objected to in that all boxes, i.., (203, 210, i.e.) on Figure 4 should be labeled as their functions. Correction is required.


Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is not understood how the controllable distributed energy resource management unit can “be configured to adjust an operating characteristic of the one or more grid assets” as recited in claims 1 and “adjust the operation of the assets” as recited in claim 11  since the present . 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation “the local management system” on line 7 lacks clear antecedent basis. It is unclear what the “operating characteristic”, ”grid assets”, “target operating frequency”  and “site” are , and how the controllable distributed energy unit can adjust the characteristic of the assets when it does not have any structural relationship with the assets . Also, it is unclear how the recitation  of limitation “one . . . assets” on lines 3-8 is read on the preferred embodiment. Insofar as understood, no such limitation is seen on the drawings.
	In claim 2, the recitation “the availability” on line 4  lacks clear antecedent basis.
In claim 5, the recitation “the phase angle” and “the power factor” on line 2   lacks clear antecedent basis.
In claim 11, the recitation “the operation” on line 7 lacks clear antecedent basis.  It is unclear what the ”grid assets” and “site” are,   where the “grid operator” is from and how the 
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11-12  are rejected under 35 USC 102 (a((2) as being anticipated by Brewster et al (US 7,333,880).   
Regarding to claim 1, as the best construed,  Brewster et al  disclose the system as shown on Figures  comprising:
-one or more grid assets (102, 103) associated with a site;

-a controllable distributed energy resource management unit (104) in communication with the local management system (108) and configured to adjust an operating characteristic of the one or more grid assets (102, 103), see the paragraphs 19-21.
Regarding claim 11, the system comprising:
one or more grid assets (102, 103) associated with a site;
-a local management unit (108) associated with the site in communication with each of the one or more grid assets associated with the site;
-a controllable distributed energy resource (104) management unit in communication with the local management system (104) and configured to receive a demand response request from a grid operator and adjust the operation of the one or more grid assets in accordance with the demand response request, see Figure 5.
Regarding claim, wherein the demand response request is selected from the group consisting of a request to decrease electrical power received from the grid, a request to increase electrical power received from the grid, a request to decrease electrical power delivered to the grid, and a request to increase electrical power delivered to the grid.

Allowable Subject Matter
          Claims 2-10 and 13-16 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (a) and 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
- wherein the controllable distributed energy resource management unit is configured to:

query the local management unit to determine the availability of frequency response service at the site; and activate frequency response service at the site in response to the querying as combined in claims 2-10.
- wherein the one or more grid assets includes a charge/discharge station comprising:
a battery charging circuit having an adjustable input power;
an inverter circuit having an adjustable output power;
a control circuit coupled to the battery charging circuit and the inverter circuit; and
a switching circuit to selectively couple the battery charging circuit and the inverter circuit to the electrical distribution grid as combined in claims 13-16.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842